Smith, Judge.
Appellant, Willie Butts, was convicted of selling heroin in violation of the Georgia Controlled Substances Act. He appeals alleging numerous errors. We affirm.
1. The trial court correctly overruled Butts’ special plea for a commitment hearing after special presentment by the grand jury. A preliminary hearing is not a required step in a criminal prosecution. Moreover, once an indictment is obtained, the failure to hold a commitment hearing is not subject to appellate review. Newell v. State, 237 Ga. 488, 489 (228 SE2d 873). The same policy applies when the grand jury proceeds by special presentment.
2. Since the special presentment sufficiently set out the time, place and nature of the crime, it was not error to deny Butts’ motion to quash.
3. There being evidence in support of the verdict, this court will not disturb the trial court’s refusal to grant a new trial on general grounds. Stewart v. State, 128 Ga. App. 11, 12 (195 SE2d 251).
4. There is no merit in the claim that the judge erred in his pre-trial charge. The pre-trial charge was a correct statement of law and properly focused the attention of the jury upon the legal issues. Moreover, Butts made no objection to the charge.
5. Appellant complains that hearsay testimony was improperly admitted. That claim is without merit because the witness’ recollection of his own prior statement is not hearsay.
6. There is no merit in the complaint that an unqualified witness gave expert testimony about drug usage. Whether a witness is qualified to render opinion testimony is a matter left to the discretion of the trial judge. McCoy v. State, 237 Ga. 118, 119 (227 SE2d 18). Since the witness testified that he had considerable training and experience in the drug field, there was no abuse of discretion.

Judgment affirmed.


Bell, C. J., and McMurray, J., concur.

Hugh P. Thompson, for appellant.
Joseph H. Briley, District Attorney, Charles D. Newberry, Reginald Bellury, Assistant District Attorneys, for appellee.